Citation Nr: 0945257	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-02 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the left leg.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 
1958 to June 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating action in which the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia, in relevant part, denied service connection 
for residuals of an injury to the Veteran's left leg.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a July 2009 hearing that was held at the RO.  A 
copy of the transcript of that hearing is of record.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

The Veteran contends that he injured his left leg during 
service in an aircraft accident and that he has residual 
disability therefrom, including pain and limited mobility. He 
claims that after the aircraft accident he spent 2 to 3 days 
in a field hospital and, thereafter, experienced left leg 
pain that lasted for the next 50 years and which recently 
worsened.

Service treatment records reflect that the Veteran was 
involved in an aircraft accident in March 1960 during which 
he hit his head and became unconscious.  He was noted to also 
have injured his chest and left leg.  When he was examined by 
military medical personnel on the day following the accident, 
some tenderness of the left leg was noted in the pretibial 
area.  The possibility of a tibial fracture was entertained, 
but there is no record that a tibial fracture was diagnosed.  
The Veteran's discharge physical dated in April 1960 
indicated that his legs were normal except for warts on the 
feet.  Also, the Veteran denied leg cramps, arthritis, 
deformity of the bones or joints, lameness, or locking of the 
knee on a "Report of Medical History" of the same date.  

Additional service treatment records indicate that the 
Veteran was recalled to active duty in December 1961 and was 
administered a physical examination in connection with such 
recall.  At that time, the Veteran reported numerous physical 
problems including arthritis and bone, joint, or other 
deformities.  The Veteran related that approximately 3 weeks 
prior to being recalled to active duty his knees swelled and 
he came down with a fever and a rash.  A December 1961 letter 
from the Veteran's private physician indicated that he was 
diagnosed with Reiter's syndrome, consisting of a fever, 
rash, and polyarthritis.  The Veteran was found not to be 
qualified for active duty by reason of his Reiter's syndrome, 
and the orders directing him to report for active duty were 
rescinded.  In February 1962, the Veteran was retired due to 
physical disability.  

The Veteran was afforded a VA contracted examination in 
connection with this claim in December 2006.  At that time, 
while the Veteran reported left knee pain, the joint 
exhibited normal range of motion of this joint and stability.  
An x-ray of the Veteran's left tibia and fibula did not show 
any abnormalities.  The examiner concluded that there was no 
pathology of the left leg in order to render a diagnosis 
thereof.  

In April 2007 the Veteran submitted a letter from his private 
physician indicating that the physician was treating the 
Veteran for a painful left knee that was "probably" the 
result of an old injury at which time the Veteran had chipped 
off small pieces of cartilage which had grown larger over 
time.  

A VA treatment record dated in April 2009 noted that the 
Veteran has posttraumatic arthritis of the left knee 
secondary to the in service plane crash.  That report also 
noted that the Veteran does not have any arthritis in his 
other knee.  

In light of the conflict in the medical evidence as set forth 
above, the Board finds that a new examination is warranted in 
order to determine whether the Veteran currently has a left 
leg disability and, if so, the likely origin of that 
disability.

Additionally, the Board notes that the claims file does not 
appear to contain all of the relevant records pertaining to 
the Veteran's treatment for his left leg.  For instance, at 
his July 2009 hearing the Veteran claimed that he received 
treatment at a VA medical center for 3 or 4 years, but the 
treatment records in the claims file seem to date back only 
to May 2008.  The Board has an obligation to obtain all 
relevant VA treatment records.  See 38 C.F.R. § 3.159(c)(2).

Also, it is unclear whether all of the Veteran's relevant 
private treatment records are of record because, while one of 
the Veteran's private physician's, Dr. S., mentioned treating 
the Veteran for knee problems, this is not apparent from the 
private treatment records that are currently in the claims 
file.  

Additionally, a review of the claims file does not reflect 
that the claimant was provided the notice concerning how VA 
assigns disability ratings and effective dates that is 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  This should be corrected upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran 
explaining the need for additional 
evidence regarding his claim in 
accordance with 38 U.S.C.A. §§ 5103 and 
5103A (West 2002 & Supp. 2008).  This 
letter should also fully guidance 
concerning notice that is set forth in 
Dingess, 19 Vet. App. 473. 

2.  Contact the Veteran and request that 
he identify all treatment that he 
received for either his left leg/knee 
disability or his Reiter's syndrome.  
All identified treatment records should 
be obtained, to the extent that they are 
not already contained in the claims 
file.  If records are identified that 
cannot be obtained, then the efforts 
made to obtain same should be fully 
documented in the claims file.  
Additionally, VA treatment records 
should be obtained.  If no additional VA 
treatment records can be located, this 
fact should be documented in the claims 
file.  Additionally, more recent 
treatment records should be obtained.

3.  Thereafter, accord the Veteran a VA 
examination.  All testing or studies 
deemed necessary in connection with the 
examination should be performed.  The 
claims file should be made available for 
the examiner's review in connection with 
the evaluation, and he or she must state 
that same was reviewed in his or her 
report.  

All pertinent pathology of the Veteran's 
left lower extremity should be noted in 
the examination report.  In addition, the 
examiner should specifically state 
whether the claimant currently has a 
disability of the left leg.  If so, the 
examiner should identify the disability 
and opine as to whether it is at least as 
likely as not (at least 50 percent 
likely) that such disability was due to a 
disease or injury that was incurred 
during the Veteran's military service, 
including the March 1960 aircraft 
accident.  The examiner should fully 
explain the rationale for his or her 
opinion, including referencing the 
documentation pertaining to the Reiter's 
syndrome that was diagnosed in December 
1961 and what if any effect this would 
have had on the Veteran's left leg.  
Furthermore, in explaining the opinions 
and conclusions reached, the examiner 
should address the previous VA 
examination of record, as needed.  

4.  After completion of the above 
development, readjudicate the Veteran's 
claim.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond 
thereto. 

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  No action is 
required of the Veteran until he is notified by the agency of 
original jurisdiction.  However, he is advised that failure 
to report for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2009).  He has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp.2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


